Citation Nr: 0006244	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-12 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee as secondary to service-connected 
residuals of a gunshot wound to the left leg with fracture of 
the tibia and fibula.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee as secondary to service-connected 
residuals of a gunshot wound to the left leg with fracture of 
the tibia and fibula.

3.  Entitlement to service connection for degenerative joint 
disease of the left hip as secondary to service-connected 
residuals of a gunshot wound to the left leg with fracture of 
the tibia and fibula.

4.  Entitlement to service connection for degenerative joint 
disease of the right hip as secondary to service-connected 
residuals of a gunshot wound to the left leg with fracture of 
the tibia and fibula.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
linking his degenerative joint disease of the left knee with 
his service-connected residuals of a gunshot wound to the 
left leg.

2.  The veteran has presented no competent medical evidence 
linking his degenerative joint disease of the right knee with 
his secondary to service-connected residuals of a gunshot 
wound to the left leg.

3.  The veteran has presented no competent medical evidence 
linking his degenerative joint disease of the left hip with 
his service-connected residuals of a gunshot wound to the 
left leg.

4.  The veteran has presented no competent medical evidence 
linking his degenerative joint disease of the right hip with 
his service-connected residuals of a gunshot wound to the 
left leg.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the left knee as secondary 
to service-connected residuals of a gunshot wound to the left 
leg with fracture of the tibia and fibula is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the right knee as secondary 
to service-connected residuals of a gunshot wound to the left 
leg with fracture of the tibia and fibula is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the left hip as secondary 
to service-connected residuals of a gunshot wound to the left 
leg with fracture of the tibia and fibula is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the right hip as secondary 
to service-connected residuals of a gunshot wound to the left 
leg with fracture of the tibia and fibula is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).  
A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet.App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
one that is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In a case such as this, 
where the determinative issue involves a question of medical 
causation, i.e., whether the claimed condition is 
etiologically linked to a service-connected disability, 
competent medical evidence in support of the claim is 
required for the VA to find the claim well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-68.  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

The veteran claims that his degenerative arthritis of the 
knees and hips is the result of a left leg gunshot wound 
incurred during World War II.  Rating decisions of record 
confirm that the veteran has been service connected for 
residuals of a gunshot wound to the left leg since April 
1946.  X-rays taken in July 1995 reflect that the veteran has 
degenerative arthritis of the knees bilaterally and 
osteoarthritic changes in his hip joints.  The record does 
not, however, demonstrate a relationship between the 
veteran's service-connected residuals of a gunshot wound to 
the left leg and degenerative arthritis of the knees and 
hips.  Although it is clear that the left leg gunshot wound 
was extremely traumatic, the veteran has not submitted the 
competent medical evidence of a link between the residuals of 
the gunshot wound and the degenerative arthritic changes in 
his knees and hips.

Subsequent to a VA examination in August 1998, the examiner 
recorded the veteran's belief that the hip and knee problems 
were causally related to his left leg injury during World War 
II.  However, the examiner did not adopt that position 
himself, and the examination report is silent as to the 
etiology of the disabilities at issue.  The Board notes that 
the veteran's contentions are the only evidence linking the 
degenerative arthritis in his knees and hips with the 
residuals of the gunshot wound to the left leg.  As the 
veteran is a layperson without the requisite training or 
expertise to offer a medical determination, his contentions 
by themselves do not constitute competent medical evidence of 
a nexus between the residuals of a gunshot wound and the 
arthritis of the knees and hips.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-5 (1992).  In the absence of such 
competent medical evidence to establish the necessary link, 
the claims for service connection for degenerative arthritis 
of the knees and hips are not well grounded.

The veteran's representative has asked that the VA obtain a 
medical opinion regarding the veteran's claims for service 
connection.  However, because the veteran has failed to meet 
his initial burden of submitting evidence of well-grounded 
claims, the VA is under no duty to assist him in developing 
the facts pertinent to his claims.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board is not 
aware of the existence of additional relevant evidence that 
could serve to make the veteran's claims well grounded.  As 
such, there is no additional duty on the part of VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his application for service 
connection for the claimed disabilities.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claims and to explain why his current attempts 
fail.


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee as secondary to service-connected 
residuals of a gunshot wound to the left leg with fracture of 
the tibia and fibula is denied.

Entitlement to service connection for degenerative joint 
disease of the right knee as secondary to service-connected 
residuals of a gunshot wound to the left leg with fracture of 
the tibia and fibula is denied.

Entitlement to service connection for degenerative joint 
disease of the left hip as secondary to service-connected 
residuals of a gunshot wound to the left leg with fracture of 
the tibia and fibula is denied.


Entitlement to service connection for degenerative joint 
disease of the right hip as secondary to service-connected 
residuals of a gunshot wound to the left leg with fracture of 
the tibia and fibula is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

